Citation Nr: 1020102	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  05-33 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right foot, to include as secondary to 
herbicide exposure.  

2.  Entitlement to service connection for peripheral 
neuropathy of the left foot, to include as secondary to 
herbicide exposure.  


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1971, including service in the Republic of Vietnam 
from July 1969 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the Veteran's previously denied claims for service 
connection for peripheral neuropathy of the right foot and 
peripheral neuropathy of the left foot.  The Board reopened 
and remanded the claims for service connection for peripheral 
neuropathy of the right and left feet in an April 2008 
decision.  

In an October 2008 decision, the Board denied the Veteran's 
claims for service connection for peripheral neuropathy of 
the right and left feet.  The Veteran appealed the Board 
decision to the United States Court of Appeals for Veterans 
Claims.  Pursuant to a Joint Motion for Remand, a November 
2009 Order of the Court remanded the claim for readjudication 
in accordance with the Joint Motion for Remand.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.


REMAND

Additional development is needed prior to further disposition 
of the claims.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
only when it is deemed necessary to make a decision on the 
claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Service treatment records are negative for any complaints or 
treatment for peripheral neuropathy of the feet.  However, 
the Veteran contends that he began experiencing symptoms of 
numbness, tingling, and pain in the bilateral feet shortly 
after he was discharged from service in 1971 or 1972.  

On VA examination in November 2000, the Veteran was found to 
have signs of a possible lacunar stroke with right-sided 
temperature loss as well as a fairly significant peripheral 
neuropathy.  In December 2000 and January 2002 Social 
Security Administration (SSA) examinations, the Veteran 
received diagnoses of peripheral neuropathy.  A February 2002 
VA medical report identified a VA diagnosis of peripheral 
neuropathy two years previously and also provided its own 
impression of peripheral neuropathy.  At an August 2002 VA 
examination, the Veteran was diagnosed with a history of mild 
peripheral neuropathy.  It is unclear whether the Veteran's 
peripheral neuropathy is related to his period of active 
service.  In order to make an accurate assessment of the 
Veteran's entitlement to service connection for his 
peripheral neuropathy of the right and left feet, it is 
necessary to have a medical opinion based upon a thorough 
review of the record that reconciles the question of whether 
the Veteran's current peripheral neuropathy is related to his 
period of active service.  The Board notes that the examiner 
must consider lay statements regarding in-service occurrence 
of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  
The Board thus finds that an examination and opinion 
addressing the etiology of the Veteran's disorder is 
necessary in order to fairly decide the merits of the 
Veteran's claims.     

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine whether there 
is any relationship between any current 
peripheral neuropathy of the feet and 
his period of active service.  The 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that any current peripheral neuropathy 
of the feet is related to any incident 
of his period of service, to include 
exposure to herbicides.  In rendering 
the opinion, the examiner must discuss 
the post-service VA and SSA medical 
records dated in November 2000, 
December 2000, January 2002, February 
2002, and August 2002, that show 
evidence of a peripheral neuropathy 
disorder.  The examiner must also 
consider lay statements regarding in-
service occurrence of an injury.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  If necessary, the examiner 
should reconcile the opinion with the 
other medical opinions of record.  The 
rationale for all opinions expressed 
should be provided.  The claims folder 
should be made reviewed in conjunction 
with the examination and the 
examination report should note that 
review.  
 
2.  After completing the above, and any 
other development as may be indicated 
by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claims should be 
readjudicated based on the entirety of 
the evidence.  If the claims remain 
denied, the Veteran and his attorney 
should be issued a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



